EXHIBIT 32.1 CERTIFICATION OF PRESIDENT AND CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report of EMC Insurance Group Inc. on Form 10-K for the period ending December 31, 2012, the undersigned herby certifies, in accordance with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of EMC Insurance Group Inc. that: The report fully complies with the requirements of Section 13(a) or 15(d) of Securities Exchange Act of 1934, and The information contained in this report fairly presents, in all material respects, the company’s financial condition and results of operations. EMC INSURANCE GROUP INC. Registrant /s/Bruce G. Kelley Bruce G. Kelley President and Chief Executive Officer Date:March 12, 2013
